per curiam:
El 22 de febrero de 1984 un agente de la Po-licía estatal condujo al recurrente ante la Juez Municipal de Lajas. El agente le sometió denuncia escrita a la juez en que le imputaba al recurrente la comisión del delito, en su ver-tiente agravada, de recibo de bienes apropiados ilegalmente (dos cañas de pescar valoradas en unos $200), Art. 168 del Código Penal (33 L.P.R.A. see. 4274). La juez se abstuvo de hacer señalamiento alguno sobre la existencia de causa probable para arrestar y le ordenó al agente la reinvestigación del caso.
El 12 de marzo de 1984 el mismo agente sometió el caso ante el Juez Municipal de Mayagüez, quien no encontró causa probable para arrestar al imputado. Vista esta determinación, *809el policía acudió ante el fiscal, quien le indicó que debía some-ter el caso a un juez de mayor jerarquía. Así lo hizo el agente acudiendo ante el Juez de Distrito de San Germán, Hon. Miguel Negrón Weber, quien determinó el 11 de abril de 1984 que existía causa probable para el arresto.
Tiempo después, tras la correspondiente determinación de causa probable, el fiscal presentó acusación ante el Tribunal Superior. La defensa solicitó su desestimación al amparo de los incisos (e) y (p) de la Regla 64 de Procedimiento Criminal. (1) El tribunal de instancia se negó a desestimar y el acu-sado ha acudido a este foro.
El recurrente plantea que los policías carecen de facultad en ley para impugnar la determinación por un juez municipal de inexistencia de causa probable para un arresto. Añade que se le violaron sus derechos al irse supuestamente a caza de un juez que determinase la existencia de tal causa. Dictamos or-den para que se nos mostrase por qué no debe revocarse la resolución recurrida.
Tanto los fiscales como los miembros de la Policía estatal están autorizados para firmar y jurar denuncias que *810sirvan de base para la expedición por un magistrado de una orden de arresto o citación, sujeto a las condiciones expuestas en las Reglas 5 y 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, Rs. 5 y 6. Aunque es curioso que la Regla 3 (34 L.P.R.A. Ap. II, R. 3) no ha sido enmendada para incluir a los jueces municipales en la definición de “magistrado”, no cabe la menor duda de la capacidad de éstos para la expedi-ción, previa la determinación de causa probable, de órdenes de arresto y de registro y allanamiento. El Art. 3 de la Ley Núm. 7 de 8 de agosto de 1974, según enmendada, dispone expresamente: “... Los Jueces Municipales ejercerán las mis-mas funciones y deberes que, a la fecha de vigencia de esta ley, tengan los Jueces de Paz. . . ,”(2) 4 L.P.R.A. see. 213. Entre las funciones asignadas a los jueces de paz estaba en-tonces la de expedir órdenes de arresto y de registro y allana-miento. See. 22 de la Ley Núm. 11 de 25 de julio de 1952. (4 L.P.R.A. see. 202.)
La determinación por un juez municipal de que no existe causa probable para efectuar un arresto no es final. Así como en Álvarez v. Tribunal Superior, 102 D.P.R. 236 (1974), extendimos las disposiciones de la Regla 24 (c), (3) referente a las determinaciones de no causa probable para acusar, a las situaciones en que un juez de distrito no halla causa probable para arrestar, resolvemos que debe prevalecer igual norma respecto a los jueces municipales. En ausencia de mandato *811legislativo en contrario no hallamos base para privar al Es-tado, en el caso de los jueces municipales, del derecho que le asiste cuando de jueces de distrito se trata de someter el asun-to de nuevo a un magistrado de categoría superior.
Restan los problemas, no obstante, relativos al procedi-miento para ejercer tal derecho y a la identidad de quien lo invoque en nombre del Estado.
La práctica de probar fortuna en casos de esta naturaleza entre jueces de igual rango hasta obtener una determinación favorable al Estado no ha sido sancionada en esta jurisdicción por regla o estatuto alguno. En algunas situaciones específicas ello se permite en el foro federal, mas por estatuto que establece salvaguardas rigurosas para evitar precisamente que se vaya a caza de jueces. 82 Stat. 218, 18 U.S.C. see. 2518(1); Application of United States, 563 F.2d 637 (4to Cir. 1977); United States v. Bellosi, 501 F.2d 833 (D.C. App. 1974). En el caso de autos el Ministerio Público argumenta que aquí “no ha habido [sic] ningún ‘judge shopping’ . . . [ya que] este caso ha pasado únicamente por dos jueces”. El argumento no es convincente. El primer juez municipal a quien se le sometió el caso ordenó su reinvestigación por en-tender a todas luces que la prueba sometida era insuficiente, lo cual equivale a una determinación de no causa probable. Ordenada la reinvestigación lo correcto por parte del agente hubiese sido reinvestigar el caso y someterlo al mismo juez o dar los pasos para que se acudiera a un magistrado de mayor jerarquía. Su determinación de llevar el asunto a otro juez municipal era impermisible.
Respecto a la facultad del agente para impugnar la determinación de no causa probable hecha al nivel municipal, nuestras reglas también guardan silencio sobre el asunto. Después de la creación del cargo de fiscal de distrito no vemos razón por la cual no debe al menos solicitarse su autorización, como se hizo en este caso, para que el agente pueda acudir *812ante el juez de distrito. Los motivos que dictaron la Regla 24(c), con su requisito de que sea el fiscal quien someta el caso a un magistrado de categoría superior, junto a lo dis-puesto en la Regla 23 (c) al efecto de que el fiscal podrá estar presente en la vista, son igualmente aplicables, por analogía, a la situación presente. Los agentes del orden público no tie-nen por sí solos la facultad de impugnar ante un juez de dis-trito la determinación de un juez municipal de que no existe causa probable para un arresto. Deberán por lo menos obtener la autorización del fiscal, la que deberá constar por escrito.
Establecido que se incurrió en error al acudir a un juez de igual jerarquía, aún persisten dos problemas. La Regla 23 (c) dispone, respecto a la vista preliminar, que “. . . Si a juicio del magistrado la prueba demostrare que existe causa probable para creer que se ha cometido un delito y que la persona lo cometió, el magistrado detendrá inmediatamente a la persona para que responda por la comisión de un delito ante la sección y sala correspondientes. . . .” (Énfasis nuestro.) 34 L.P.R.A. Ap. II, R. 23(c). ¿Significa esta disposición que de alcanzarse la etapa de vista preliminar y de determinarse que existe causa probable para acusar se subsana todo género de error en la determinación de causa probable para el arresto? El Ministerio Público no ha hecho planteamiento alguno sobre este particular. En tales circunstancias y dada la novedad del asunto no estimamos aconsejable pronunciarnos sobre el particular sin beneficio de alegatos.
También ocurre aquí que, conforme la Regla 63, una moción bajo la Regla 64 (p) deberá presentarse al hacerse alegación de no culpable o antes de alegar, aunque el tribunal puede eximir al acusado, por causa justificada, de los efectos de la renuncia que conlleva su omisión. El acto de lectura de acusación en este caso ocurrió el 31 de agosto de 1984. La moción de desestimación bajo la Regla 64(e) y (p) se presentó el 22 de octubre de 1984 y el tribunal la señaló para vista el *813mismo día del juicio, el 30 de noviembre de 1984, fecha en que la denegó. En Pueblo v. Tribunal Superior, 104 D.P.R. 454, 458-459 (1975), resolvimos que una tardanza de dieciocho meses en presentar la moción de desestimación no era razo-nable. La dilación en este caso fue de algo menos de dos meses, el juez la señaló para vista, fue discutida y el Ministerio Pú-blico nunca argumentó, ni ante el Tribunal Superior ni ante este foro, que el acusado renunció a los planteamientos efec-tuados en ella.
Por las razones expuestas, se revocará la resolución re-currida.
El Juez Presidente Señor Pons Núñez no intervino. El Juez Asociado Señor Negrón García concurre en el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López emitió voto disidente.
—O—

(1)La Regla 64(e) y (p) dispone:
“La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas, sólo podrá basarse en uno o más de los siguientes fun-damentos :
“(e) Que el acusado ha sido convicto, o ha estado expuesto a serlo, o ha sido absuelto del delito que se le imputa. Si la moción para desestimar se basare en este fundamento, la misma expresará el nombre bajo el cual el acusado fue convicto, expuesto a convicción o absuelto, y la fecha, tribunal y lugar de convicción, exposición o absolución. La moción para desestimar podrá presentarse por cualquier acusado que hubiere sido absuelto por los méritos del caso, no obstante haber existido cualquier defecto en la acusa-ción o denuncia.
“ (p) Que se ha presentado contra el acusado una acusación o denuncia, o algún cargo de las mismas, sin que se hubiere determinado causa probable por un magistrado u ordenado su detención para responder del delito, con arreglo a la ley y a derecho.”


(2) La referida legislación, como es sabido, faculta a los jueces munici-pales a ejercer otras funciones. Se ha debatido si los jueces municipales son o no parte del Tribunal General de Justicia. Es innecesario que este Tribunal se exprese en este caso sobre este delicado problema constitucional.


(3)La Regla 24(c) de Procedimiento Criminal provee:
“Efectos de la determinación de no haber causa 'probable. Si, luego de la vista preliminar, el magistrado hiciere una determinación de que no existe causa probable, el ñscal no podrá presentar acusación alguna., En tal caso o cuando la determinación fuere la de que existe causa por un delito inferior al imputado, el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia.” 34 L.P.R.A. Ap. II, R. 24(c).